DECISION AND ORDER
MYRON L. GORDON, Senior District Judge.
The court has before it the motion of the defendant to permit a substitution of counsel and, secondly, the application by the proposed new counsel for a continuance of the date previously set for the consideration of Mr. Diaz’ entry of a plea in the case at bar.
The court declines to permit the substitution of counsel when it is apparent that the proposed new counsel is too busy with other litigation to accommodate the scheduled proceedings in this case. This is especially true because of the previous continuances which have already been sought and granted. Originally, both counsel requested to set the matter for May 16, 1988; the request was granted. Then, at the mutual request of both counsel, the matter was rescheduled to June 10, 1988. Again, both counsel requested and were granted a continuance to June 30, 1988.
If Mr. Diaz desires to change his counsel and selects an attorney who is able to meet the current schedule set for the case at bar, the court would be favorably inclined to granting such an application. Under the current circumstances, Mr. Diaz’ application for a substitution of counsel cannot be granted.
THEREFORE, IT IS ORDERED that the defendant’s motion for substitution of counsel be and hereby is denied.
IT IS ALSO ORDERED that the defendant’s motion for a continuance of the date for the taking of a plea in this case be and hereby is denied.